Eberhardt, Judge.
Where there is no brief of the evidence in the record and all grounds of the motion for new trial require a consideration of the evidence, the judgment denying a new trial must be affirmed. Anderson v. State, 211 Ga. 768 (2) (88 SE2d 149).
Submitted April 6, 1965
Decided April 12, 1965.
McLeod & Galis, Denny C. Galis, for plaintiff in error.
Preston M. Almand, Solicitor, contra.
Where the court read to the jury all of Code Am. § 38-415 and there is exception to the inclusion of the portion of that section reading “except that no evidence of general bad character or prior convictions shall be admissible unless and until the defendant shall have first put his character in issue,” an examination of the evidence is required to determine whether it may have been appropriate. For aught that appears the defendant may have put his character in issue.

Judgment affirmed.


Nichols, P. J., and Panned, J., concur.